Order, Supreme Court, New York County (Louis B. York, J.), entered December 23, 2013, which granted plaintiffs motion to quash subpoenas duces tecum served upon his former employers and for a protective order precluding defendants from using any of the information obtained by the subpoenas at trial, unanimously affirmed, without costs.
The motion court providently exercised its discretion in quashing defendants’ post note of issue trial subpoenas seeking plaintiff’s entire employment files from three employers. Defendants failed to demonstrate “unusual or unanticipated” circumstances or “substantial prejudice” sufficient to warrant post-note of issue discovery (see Schroeder v IESI NY Corp., 24 AD3d 180 [1st Dept 2005]; 22 NYCRR 202.21 [d]).
Concur— Acosta, J.E, DeGrasse, Richter, Manzanet-Daniels and Feinman, JJ.